495 F.Supp.2d 693 (2005)
Nathaniel ROBERTS, et al., Plaintiff(s),
v.
COUNTY OF MAHONING, OHIO, et al., Defendant(s).
No. 4:03 CV 2329.
United States District Court, N.D. Ohio, Eastern Division.
March 28, 2005.
Robert P. Armbruster, Armbruster, Kelley, Kot, Honeck & Baker, Thomas Kelley, Armbruster & Kelley, Akron, OH, for Plaintiffs.
Sharon K. Hackett, Linette M. Stratford, Paul J. Gains, Youngstown, OH, Daniel T. Downey, Isaac, Brant, Ledman & Teetor, Columbus, OH, Thomas Kelley, Armbruster & Kelley, Akron, OH, Thomas N. Michaels, Cleveland, OH, for Defendants.

ORDER APPOINTING SPECIAL MASTER
DOWD, District Judge.
On March 10, 2005, this Court issued its Memorandum Opinion, including Findings of Fact and Conclusions of Law, determining that conditions at the Mahoning County Jail violate the constitutional rights of the plaintiff class. See Doc. No. 93, 2005 WL 5569487, 495 F.Supp.2d 670.
The Court also found that the remedial phase of this litigation will be "sufficiently complex to warrant the appointment of a Special Master consistent with the provisions of 18 U.S.C. § 3626(f)." Id. at "20, 495 F.Supp.2d at ___. The Court asked the attorneys to engage in the process outlined in the statute for suggesting appropriate persons for possible appointment. This process is now complete. Both sides and the Court are in agreement as to an appropriate appointee.
Accordingly, pursuant to 18 U.S.C. § 3626(f)(2)(C), the Court hereby appoints Vincent M. Nathan to serve as Special Master for the remedial phase of this litigation. Compensation for Mr. Nathan shall be governed by 18 U.S.C. § 3626(f)(4).
The Court requests that Mr. Nathan provide the Court with a preliminary interim report by April 15, 2005.
IT IS SO ORDERED.